DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/04/2020 and 04/08/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konoue et al., (hereinafter Konoue), U.S. Patent Application Publication 2010/0201473.
Regarding Claim 1, Konoue teaches, a coil component (Fig. 3) comprising: 
an element body (3) ; and 
a coil (2) provided in the element body and spirally wound along a first direction, 
the coil having a plurality of coil conductor layers (22) stacked along the first direction, 
the element body having a first area (a first area of internal conductor 2, 22) between the coil conductor layers adjacent to each other along the first direction and having a second area (side gap portion 8) other than the first area, and 
the first area (the first area of internal conductor 2, 22) having a pore area rate (4 to 15 [Table 1]) less than a pore area rate (“range of 6 to 20 [%]” [0107]) in at least a portion of the second area (8).  (Konoue: Figs. 1-3, para. [0051], [0055], [0107], Table 1).

Regarding Claim 2, Konoue further teaches, wherein 
the element body has a vicinity area (a vicinity area of internal conductor 2, 22) located in a vicinity of each of the coil conductor layers, 
the second area includes an out-of-vicinity area (an out-of-vicinity area of side gap portion 8) other than the first area, the out-of-vicinity area located outside the vicinity area, 
the pore area rate in the first area is less than a pore area rate in the out-of-vicinity area, and 
a pore area rate (4 to 15 [Table 1]) in the vicinity area is less than the pore area rate in the out-of- vicinity area (“range of 6 to 20 [%]” [0107]).  (Konoue: Figs. 1-3, para. [0051], [0055], [0107]Table 1]).
Regarding Claim 4, Konoue further teaches, wherein the pore area rate in the first area is 1% or less (“1[%]” Sample No. 7, Table 1).  (Konoue: Figs. 1-3, para. [0051], [0055], Table 1]).
Regarding Claim 6, Konoue further teaches, wherein 
a difference between the pore area rate in the first area and the pore area rate in at least a portion of the second area is 1% or greater (“20 [vs] 26 [%]” Sample No. 1, Table 1).  (Konoue: Figs. 1-3, para. [0051], [0055], Table 1]).
Regarding Claim 7, Konoue further teaches, wherein the pore area rate in at least a portion of the second area is from 2% to 8% (“range of 6 to 20 [%]” [0107]).  (Konoue: Figs. 1-3, para. [0051], [0055], [0107] Table 1]).
Regarding Claim 10, Konoue further teaches, wherein the pore area rate in the first area is 1% or less (“1[%]” Sample No. 7, Table 1).  (Konoue: Figs. 1-3, para. [0051], [0055], Table 1]).
Regarding Claim 15, Konoue further teaches, wherein 
a difference between the pore area rate in the first area and the pore area rate in at least a portion of the second area is 1% or greater (“20 [vs] 26 [%]” Sample No. 1, Table 1).  (Konoue: Figs. 1-3, para. [0051], [0055], Table 1]).
Regarding Claim 17, Konoue further teaches, wherein the pore area rate in at least a portion of the second area is from 2% to 8% (“range of 6 to 20 [%]” [0107]).  (Konoue: Figs. 1-3, para. [0051], [0055], [0107] Table 1]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konoue, as applied to claims 1, 2, and 3 respectively, in view of Daiji et al., (hereinafter Daiji), Japanese Patent JP2010040860A.
Regarding Claim 3 and similarly claim 9, Konoue is silent on including a second area in the central area around a central axis of the coil.  (Konoue: Figs. 1-3, para. [0051], [0055], [0107], Table 1).
Konoue does not explicitly teach, wherein 
the second area includes a central area located around a central axis of the coil, and 
the pore area rate in the first area is less than a pore area rate in the central area.
However, Daiji teaches (Fig. 3), wherein 
the second area (11, 21) includes a central area (a central area of 11, 21) located around a central axis of the coil (4), and 
the pore area rate in the first area (1a, 31) is less than a pore area rate in the central area.  (Daiji: Figs. 1-3, machine translation, para. [0023], [0024], [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the central area around a central axis of the coil of Konoue to include the second area (11, 21, 50% porosity) of Daiji, the motivation being to provide a structure “allowing an acidic solution to permeate from the side surface of the magnetic ceramic element through the region with the pore area ratio of 6 to 20% of the magnetic ceramic layer” [0012].  (Daiji: Figs. 1-3, machine translation, para. [0012]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Konoue in view of Daiji further teaches, wherein the pore area rate in the first area is 1% or less (“1[%]” Sample No. 7, Table 1).  (Konoue: Figs. 1-3, para. [0051], [0055], Table 1]).
Regarding Claim 16, the combination of Konoue in view of Daiji further teaches, wherein 
a difference between the pore area rate in the first area and the pore area rate in at least a portion of the second area is 1% or greater (“20 [vs] 26 [%]” Sample No. 1, Table 1).  (Konoue: Figs. 1-3, para. [0051], [0055], Table 1]).
Regarding Claim 18, the combination of Konoue in view of Daiji further teaches, wherein the pore area rate in at least a portion of the second area is from 2% to 8% (“range of 6 to 20 [%]” [0107]).  (Konoue: Figs. 1-3, para. [0051], [0055], [0107] Table 1]).

Claims 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Konoue, as applied to claims 1, 2, and 4 respectively, in view of Onozaki et al., (hereinafter Onozaki), U.S. Patent Application Publication 2016/0314891.
Regarding Claim 5 and similarly claims 12 and 14, Konoue is silent on including a pore area rate in the first area of 0.5% or less.  (Konoue: Figs. 1-3, para. [0051], [0055], [0107], Table 1).
Konoue does not explicitly teach, wherein the pore area rate in the first area is 0.5% or less.
However, Onozaki teaches (Fig. 3A), wherein the pore area rate in the first area (A2) is 0.5% or less (“0% or more and 8.0% or less” [0032]).  (Onozaki: Fig. 1-3, para. [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pore area rate of the first area (1a, 31) of Konoue to include the pore area rate of the first area of Onozaki, the motivation being that “the strength of the multilayer body 12 is enhanced” [0045].  (Onozaki: Fig. 1-3, para. [0045]).   Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konoue, as applied to claims 1 and 2, respectively, in view of Nanjyo et al., (hereinafter Nanjyo), U.S. Patent Application Publication 2012/0326827.
Regarding Claim 8 and similarly claims 19, Konoue is silent on including a void in contact with the coil conductor layers.  (Konoue: Figs. 1-3, para. [0051], [0055], [0107], Table 1).
Konoue does not explicitly teach, wherein 
the element body further includes a void, and 
the void is located between the coil conductor layers adjacent to each other along the first direction, and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other.
However, Nanjyo teaches (Fig. 4), wherein 
the element body (12) further includes a void (40), and 
the void (40) is located between the coil conductor layers (34) adjacent to each other along the first direction, and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other.  (Nanjyo: Figs. 4-7, para. [0055], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the element body of Kobayashi to include the void in contact with the coil conductor layers of Nanjyo, the motivation being that “[r]esidual stress in the second coil elements 34a and 34b is relaxed by the cavities 40 and the performance of the coil is increased” [0056].  (Nanjyo: Figs. 4-7, para. [0056]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Konoue in view of Daiji, as applied to claim 3, in view of Onozaki.
Regarding Claim 13, the combination of Konoue in view of Daiji is silent on including a pore area rate in the first area of 0.5% or less.  (Konoue: Figs. 1-3, para. [0051], [0055], [0107], Table 1).
The combination of Konoue in view of Daiji does not explicitly teach, wherein the pore area rate in the first area is 0.5% or less.
However, Onozaki teaches (Fig. 3A), wherein the pore area rate in the first area (A2) is 0.5% or less (“0% or more and 8.0% or less” [0032]).  (Onozaki: Fig. 1-3, para. [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pore area rate of the first area (1a, 31) of the combination of Konoue in view of Daiji to include the pore area rate of the first area of Onozaki, the motivation being that “the strength of the multilayer body 12 is enhanced” [0045].  (Onozaki: Fig. 1-3, para. [0045]).   Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Konoue in view of Daiji, as applied to claim 3, in view of Nanjyo et al., (hereinafter Nanjyo), U.S. Patent Application Publication 2012/0326827.
Regarding Claim 20, the combination of Konoue in view of Daiji is silent on including a void in contact with the coil conductor layers.  (Konoue: Figs. 1-3, para. [0051], [0055], [0107], Table 1).
The combination of Konoue in view of Daiji does not explicitly teach, wherein 
the element body further includes a void, and 
the void is located between the coil conductor layers adjacent to each other along the first direction, and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other.
However, Nanjyo teaches (Fig. 4), wherein 
the element body (12) further includes a void (40), and 
the void (40) is located between the coil conductor layers (34) adjacent to each other along the first direction, and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other.  (Nanjyo: Figs. 4-7, para. [0055], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the element body of the combination of Konoue in view of Daiji to include the void in contact with the coil conductor layers of Nanjyo, the motivation being that “[r]esidual stress in the second coil elements 34a and 34b is relaxed by the cavities 40 and the performance of the coil is increased” [0056].  (Nanjyo: Figs. 4-7, para. [0056]).  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/01/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837